      Case 3:18-cv-02207-LC-MJF Document 19 Filed 11/20/20 Page 1 of 2




               UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

JEROME HILL,

      Petitioner,

v.                                            Case No. 3:18-cv-2207-LC-MJF

MARK S. INCH,

      Respondent.
                                          /

                                     ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated November 5, 2020. (Doc. 17). The parties were

furnished a copy of the Report and Recommendation and were afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of the filed objections (Doc 18).

      Having considered the Report and Recommendation and the objections

thereto, I conclude that the Report and Recommendation should be adopted.

      Accordingly, it is ORDERED:

      1.    The Magistrate Judge’s Report and Recommendation (Doc. 17), is

adopted and incorporated by reference in this Order.
                                    Page 1 of 2
      Case 3:18-cv-02207-LC-MJF Document 19 Filed 11/20/20 Page 2 of 2




      2.    The amended petition for writ of habeas corpus (Doc. 7), challenging

the judgment of conviction and sentence in State of Florida v. Jerome Antonio Hill,

Escambia County Circuit Court Case No. 2011-CF-2207, is DENIED.

      3.    A certificate of appealability is DENIED.

      4.    The clerk of court shall close this case file.

      DONE AND ORDERED this 20th day of November, 2020.



                            s/L.A. Collier
                         LACEY A. COLLIER
                         SENIOR UNITED STATES DISTRICT JUDGE




                                     Page 2 of 2
